Citation Nr: 1102238	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  06-20 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for chloracne.

3.  Entitlement to service connection for intermittent 
claudication of the legs of vascular origin (claimed as leg 
pain).

4.  Entitlement to initial disability ratings for post-traumatic 
stress disorder (PTSD) higher than 50 percent prior to August 7, 
2008 and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Huntington, West Virginia Regional 
Office (RO) of the United States Department of Veterans Affairs 
(VA).  In a May 2005 rating decision, the RO denied service 
connection for tinnitus, chloracne, and intermittent claudication 
of the legs of vascular origin.  The RO granted service 
connection for PTSD, and assigned an initial disability rating of 
30 percent effective June 22, 2004.  The Veteran appealed the 
initial rating the RO assigned for his PTSD.  In a January 2007 
rating decision, the RO increased the PTSD rating from to 50 
percent effective June 22, 2004.  In a September 2008 rating 
decision, the RO assigned a temporary 100 percent rating for PTSD 
due to hospitalization, effective from December 28, 2007 through 
April 30, 2008.  The RO resumed a 50 percent rating effective May 
1, 2008.  The RO also increased the rating to 70 percent 
effective from August 7, 2008, and recharacterized the disability 
as PTSD with depression and alcohol abuse.  The present appeal 
therefore is for a rating higher than 50 percent for the periods 
before and after the temporary total rating, and a rating higher 
than 70 percent from August 7, 2008, forward.

The issues on appeal previously included service connection for 
hearing loss.  That issue was resolved in a September 2008 rating 
decision, when the RO granted service connection for hearing 
loss.

The Board notes that service connection for residuals of 
sebaceous cyst of the face was denied in an August 1978 rating 
decision.  The Veteran's current claim is for service connection 
for chloracne.  Accordingly, the Board will address the claim on 
the merits.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 
2008).

The issues of service connection for tinnitus, chloracne, and 
intermittent claudication of the legs, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  From June 22, 2004 through December 27, 2007, and from May 1, 
2008 forward, the Veteran's PTSD has been manifested by 
occupational and social impairment, with deficiencies in most 
areas, including work, family relations, judgment, and mood, with 
symptoms such as depression, impaired impulse control, neglect of 
personal appearance and hygiene, difficulty in adapting to work 
or other stressful circumstances, and severely impaired ability 
to establish and maintain effective relationships.

2.  From August 7, 2008, forward, the Veteran's PTSD has been 
manifested by severe, but not total, occupational and social 
impairment, without delusions, hallucinations, disorientation, 
severe memory loss, grossly inappropriate behavior, persistent 
danger of hurting self or others, inability to perform activities 
of daily living, or gross impairment in thought processes or 
communication.


CONCLUSIONS OF LAW

1.  From June 22, 2004 through December 27, 2007, and from May 1, 
2008 the Veteran's PTSD has more nearly approximated the criteria 
for a 70 percent rating, but no higher.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2010).

2.  From August 7, 2008 the criteria for a rating in excess of 70 
percent for PTSD with depression and alcohol abuse have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, preadjudication notice was provided in an August 
2004 letter, which advised the Veteran regarding what information 
and evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  A March 2006 letter advised the Veteran of 
how disability evaluation and effective dates are assigned.  The 
case was last adjudicated in April 2009.

The appeal for higher ratings for PTSD arises from the initial 
award of service connection.  In Dingess, the Court held that in 
cases in which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  
Thus, because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an original 
assignment of a disability rating, the claim is classified as an 
original claim, rather than as one for an increased rating); see 
also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran with 
respect to his PTSD claim.  The record includes service treatment 
records, post-service treatment records, VA examination reports, 
and the transcript of a hearing that the Veteran had in July 2008 
hearing at the RO before a Decision Review Officer (DRO).

The Veteran was notified and aware of the evidence needed to 
substantiate his claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The Veteran 
actively participated in the claims process by submitting 
evidence and argument.  Thus, the Veteran was provided with a 
meaningful opportunity to participate in the claims process, and 
he has done so.  Any error in the sequence of events or content 
of the notices is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration, on the merits, of the matters that the Board is 
deciding at this time.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Ratings for PTSD

The Veteran is seeking disability ratings for PTSD that are 
higher than the existing ratings of 50 percent effective prior to 
August 6, 2008, and 70 percent effective from August 7, 2008.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2010).  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other applicable, 
general policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, reconciling 
the various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability, 
38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding 
the degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2010); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for the 
next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating 
functional impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary activity, 
38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's condition.  Schafrath, 1 Vet. App. at 
594.  At the time of the assignment of an initial rating for a 
disability following an initial award of service connection for 
that disability, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The Board will consider whether higher ratings for the 
Veteran's PTSD are warranted for any period since June 22, 2004, 
the effective date of service connection.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The rating schedule provides for evaluating PTSD at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  PTSD is among the disorders that 
are rated under a General Rating Formula for Mental Disorders.  
Under that formula, the criteria for ratings of 50 percent or 
higher are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
.......................... 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships  
............................................. 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships  ........................... 
50 percent

38 C.F.R. § 4.130.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  
A GAF score of 11 to 20 indicates that there is some danger of 
hurting oneself or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement), or 
an occasional failure to maintain minimal personal hygiene, or 
gross impairment in communication.  A GAF score of 21 to 30 
indicates that behavior is considerably influenced by delusions 
or hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no job, 
home, or friends).  A GAF score of 31 to 40 indicates some 
impairment in reality testing or communication (e.g., speech at 
times illogical, obscure, or irrelevant), or where there is major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A GAF 
score of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51 to 60 indicates moderate symptoms (e.g., flattened 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  While the Rating Schedule does indicate that the 
rating agency must be familiar with the DSM IV, it does not 
assign disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of record.  

The Veteran has received mental health treatment from 2004 
forward.  In parts of 2004 and 2005, he received individual and 
group therapy from Re-Entry Associates, Inc., a practice that 
contracted with VA to treat veterans.  From 2006 forward, he has 
received VA mental health treatment.

In treatment from 2004 forward, the Veteran has reported that 
after service he worked in many different jobs, often losing or 
leaving jobs suddenly in circumstances related to his 
irritability and anger.  He indicated that he worked in 
construction as an iron worker for about twenty years from the 
mid 1980s until 2004.  He has not worked since 2004, and his 
continued unemployment has been related both to physical problems 
and to problems with being around people.  The treatment records 
from 2004 forward reflect the Veteran's reports that he was 
divorced three times and had not had romantic relationships 
since.  He stated that he did not have contact with any of his 
four children.  He reported estrangement from most of his 
siblings, and varying and often troubled relationships with his 
mother and the siblings with whom he had contact.  The leader of 
group therapy in 2004 and 2005 noted the Veteran's feelings of 
mistrust and irritation toward the members of the group.  The 
Veteran reported problems with anger and control of angry 
impulses and behavior.  The Veteran reportedly lived with friends 
for part of 2004, and lived in a trailer on his mother's property 
during parts of 2005 and 2006.

In July 2004, the Veteran had an evaluation by a clinician with 
Re-Entry Associates.  The clinician noted that the Veteran was 
unkempt and suspicious, with a flat affect and no evidence of 
thought disorder.  The Veteran reported sleep disturbance and low 
energy.  The clinician noted that the Veteran's history since 
service was of drug and alcohol problems, unstable work, and very 
unstable relationships.  The clinician listed a diagnosis of 
PTSD.

In a February 2005 evaluation by Re-Entry Associates, the Veteran 
reported ongoing alcohol use.  He stated that he felt sad, never 
happy, and easily irritated.  He related having disrupted sleep 
and distressing dreams.  He expressed mistrust of others.  He 
indicated that he did not have any close friends, that he did not 
belong to any groups, that he avoided crowds, and that he 
preferred to isolate himself.  The examiner observed that the 
Veteran was oriented but guarded, with a flat affect.

On a VA PTSD examination in May 2005, the Veteran described his 
traumatic experiences in service in Vietnam, and his combative 
behavior and alcohol use over the years since service.  He 
related a history of arrests for fighting and drunk driving.  He 
indicated that at present his feelings were overwhelming, 
negative, and angry.  He stated that he had poor sleep, and that 
he felt depressed at least 20 to 30 percent of the time.  The 
examiner found that the Veteran was oriented, with an intact 
memory and acceptable concentration, an anxious and mildly 
depressed mood, and no hallucinations.  The examiner assigned a 
GAF score of 50 to 55.

In a June 2005 evaluation by Re-Entry Associates, a clinician 
noted that the Veteran had PTSD manifested by anger, mistrust of 
authority, memory loss, depression, inability to deal with minor 
stress, dysfunctional relationships, poor impulse control, and 
anxiety.

The VA mental health clinician who has treated the Veteran since 
2006 has prescribed two antidepressant medications from 2007 
forward.  The clinician found that the Veteran was oriented, with 
varying moods including some anger and anxiety, and ongoing sleep 
problems.  On some occasions the clinician noted borderline or 
poor hygiene or grooming.  The Veteran faced some legal charges, 
and for part of 2007 did not have stable housing.  In September 
2007, he entered a VA residential PTSD treatment program, but was 
involuntarily discharged, at least in part because he did not 
abstain from alcohol.  At that time, a clinician assigned a GAF 
score of 30.

The Veteran later reentered the VA residential treatment program, 
and was there from December 2007 through April 2008.  On 
admission to that program, a clinician found that the Veteran was 
not psychotic or suicidal.  During the treatment program, the 
Veteran reportedly was antagonistic and disruptive.  A clinician 
noted that the Veteran's transient ischemic attacks made him 
unable to perform his previous work as an iron worker.  On 
discharge, a clinician reported that the Veteran's PTSD was 
chronic and severe.  The clinician assigned GAF scores of 35 on 
admission and 45 at discharge.

The claims file contains records of continuing VA outpatient 
mental health treatment of the Veteran in 2008 and 2009.  
Treatment continued to include two antidepressant medications.  
The Veteran reported ongoing daily flashbacks or intrusive 
memories.  The treating clinician noted anger, mild depression, 
and a clear but somewhat slow thought process.  In the July 2008 
DRO hearing, the Veteran indicated that he continued in monthly 
VA outpatient mental health treatment.

On VA PTSD examination on August 7, 2008, the examiner noted the 
Veteran's history of many arrests, some for assaults, and his 
history of losing jobs due to angry outbursts.  The Veteran 
indicated that he was moderately depressed and largely withdrawn 
and isolated from others.  He reported having daily PTSD 
symptoms.  He indicated that he was in contact with his mother 
and one friend who was also a Veteran.  He stated that he had 
trouble sleeping at night, slept at times during the day, and 
that his activities were reading, television, and going to bars.   
He stated that he went to a grocery store only when necessary.  
The examiner found that the Veteran was oriented, with clear 
speech, a normal affect, an anxious mood, and an unremarkable 
thought process.  The Veteran's recent memory was moderately 
impaired.  The examiner listed diagnoses of PTSD, depression, and 
alcohol dependence.  The examiner found that the Veteran was 
unemployed due to anger management problems, and that he was 
unable to work or maintain relationships because of his PTSD.  
However, he concluded that the Veteran did not have total 
occupational and social impairment.  The examiner assigned a GAF 
score of 39.

The evidence regarding the periods from June 22, 2004, to 
December 27, 2007, and from May 1, 2008, to August 6, 2008, shows 
impairment due to PTSD consistent in some ways with the criteria 
for a 50 percent rating and in some ways with those for a 70 
percent rating.  The Veteran held employment until part way 
through 2004, but then ceased working and did not resume 
employment.  The Veteran and clinicians who have seen him have 
attributed his unemployment both to physical disorders such as 
transient ischemic attacks and leg pain, and to PTSD symptoms 
such as irritability and angry, impulsive behavior.  The Board 
notes that the Veteran's claim for a total disability rating 
based on individual unemployability was denied by the RO in a 
March 2009 rating decision and the Veteran did not appeal that 
decision.  See 38 C.F.R. § 20.302 (unless a notice of 
disagreement is received within one year of from the date of 
notification of a determination of the agency of original 
jurisdiction, the decision is final).  Thus, no further action on 
that claim is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).

The Veteran's social impairment is manifested by deficiencies in 
family relations and considerable limitation of other social 
contact.  The Veteran was divorced three times before 2004, and 
since 2004 he has reported that he does not maintain any contact 
with his four children.  He has maintained a relationship with 
his mother, and has had contacts with a small number of his large 
set of siblings.  He has indicated that those relationships have 
often been strained or dysfunctional.  He has sometimes reported 
having one or two friendships, but largely relates preferring and 
needing to isolate himself.  His living arrangements have been 
somewhat unstable, but he expresses that he prefers to live 
alone, and he has lived alone much of the time.  He has had 
considerable difficulty trusting and interacting favorably with 
others in group therapy or treatment settings.  

The Veteran has consistently denied suicidal ideation.  He has 
been troubled by daily intrusive memories, and has been depressed 
much or most of the time.  Treatment records contain accounts of 
the Veteran's wavering and sometimes poor impulse control.  The 
Veteran has faced alcohol and assault related legal charges.  On 
a number of occasions treating clinicians have noticed his 
neglect of personal appearance and hygiene.

During the period from 2004 until the 70 percent rating became 
effective in August 2008 (excluding the temporary total rating 
period), the Veteran's impairment due to PTSD did not meet all of 
the criteria for a 70 percent rating.  On balance, however, that 
impairment more nearly approximated the 70 percent criteria than 
the 50 percent criteria.  The Board therefore grants a 70 percent 
rating from June 22, 2004 through December 27, 2007, and from May 
1, 2008.

For these periods and since August 7, 2008 (excluding the 
temporary total rating period) the Veteran's impairment due to 
PTSD has not met or more nearly approximated the criteria for a 
100 percent rating.  In this regard, the VA examiner noted the 
Veteran does not suffer from total occupational and social 
impairment.  He has not reported or shown gross impairment in 
thought processes or communication.  There is no evidence of 
delusions, hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, inability to perform 
activities of daily living, disorientation, or severe memory 
loss.  Thus, the preponderance of the evidence is against a 
finding that a rating higher than 70 percent is warranted at any 
time during the appeal, other than the temporary total rating 
already assigned by the RO for a period of hospitalization.  

The Board has considered whether the Veteran's PTSD disability 
presents an exceptional or unusual disability picture such as 
would make it impractical to apply the regular standards of the 
Rating Schedule, and would warrant referral of the rating issues 
to the appropriate officials for consideration of extra-schedular 
ratings.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  The rating criteria reasonably 
describe the Veteran's PTSD disability level and symptomatology 
and provide for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 


ORDER

Entitlement to a 70 percent disability rating for PTSD from June 
22, 2004 through December 27, 2007, and from May 1, 2008, is 
granted, subject to the laws and regulations controlling the 
disbursement of monetary benefits.

Entitlement to a disability rating for PTSD higher than 70 
percent from August 7, 2008 is denied.


REMAND

The Veteran essentially contends that he has tinnitus as a result 
of exposure to weapons and aircraft engine noise during service.  
The RO granted service connection for hearing loss based on 
evidence that it is related to noise exposure during the 
Veteran's service, and denied service connection for tinnitus 
originally because it was not shown by the evidence, and then 
based on a negative opinion from a VA examiner, who noted the 
Veteran reported having tinnitus all his life.  

The Veteran's service records show that he served in the infantry 
in Vietnam, in a weapons-related specialty.  At entry into 
service, he did not report tinnitus, and testing showed normal 
hearing.  At separation from service, the Veteran reported a 
history of ear, nose, or throat trouble.  He indicated that a 
cyst had been removed from his ear.  Testing at separation from 
service showed hearing worse than at entry to service, though not 
so impaired as to be considered a disability for VA purposes.  
See 38 C.F.R. § 3.385 (2010).

The evidence includes conflicting information about the history 
of the Veteran's tinnitus.  In VA treatment in February 2008, the 
Veteran related having tinnitus since service.  On VA examination 
in August 2008, the examiner indicated that the Veteran reported 
having experienced tinnitus all of his life.  In June 2010, the 
Veteran's representative suggested that the Veteran spoke 
imprecisely in the August 2008 examination, as a history of 
tinnitus from service forward would by 2008 feel like a lifetime.  
The Board will remand the tinnitus issue for a VA ear examination 
to clarify the history of the Veteran's tinnitus and for an 
opinion as to whether such is related to service.

The Veteran is seeking service connection for a skin disorder, to 
include chloracne.  In November 1971, during service, a cyst was 
excised from the Veteran's right ear.  The claims file contains 
records of VA and private treatment from 1974 to 1978 for 
sebaceous cysts on the face.  Recent records show that the 
Veteran receives VA treatment for infectious acne.  In 2008, a VA 
physician indicated that it was highly suspected that the 
disorder is chloracne.  

The Veteran has not had a VA examination that addressed his skin 
disorder claim.  Accordingly, the Board remands the issue for a 
VA examination with file review and opinions.

The Veteran is seeking service connection for a disorder 
manifested by pain in both legs.  During service, he received 
outpatient and inpatient treatment for reports of pain and 
swelling in the knees.  Physicians found hemarthrosis in the left 
knee.  After service, from 2004 forward, he has reported pain in 
both legs and episodic giving way of the knees.  Physicians have 
described the symptoms as intermittent claudication, and have 
raised the possibility that the symptoms are related to a 
vascular disorder.  The medical records do not address the 
likelihood of a relationship between any leg disorder during 
service and any current disorder affecting the legs.  The Board 
remands the issue for a VA examination with file review and an 
opinion regarding relationship of the current disorder to 
service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology 
examination to clarify the history and 
provide an opinion as to the relationship 
between current tinnitus and service.  The 
claims file must be provided to and be 
reviewed by the examiner in conjunction with 
the examination.  The examiner should obtain 
from the Veteran a clear and detailed history 
of his tinnitus, including whether the 
Veteran experienced tinnitus before service, 
during service, and after service.  After 
reviewing the claims file and examining the 
Veteran, the examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's tinnitus 
began during service or if existing prior to 
service permanently worsened during service 
beyond normal progression (aggravated).  If 
the examiner concludes the condition did not 
arise in service and was not aggravated by 
service, the examiner should opine as to the 
likely etiology of the current tinnitus, to 
include whether it is related to noise 
exposure in service.  A rationale for all 
opinions expressed should be provided.

2.  Schedule the Veteran for a VA dermatology 
examination to address the nature of any 
current skin disorder and provide an opinion 
as to the relationship between a current skin 
condition and service.  The claims file must 
be provided to and be reviewed by the 
examiner in conjunction with the examination.  
All tests deemed necessary should be 
conducted and the results reported.  After 
reviewing the claims file and examining the 
Veteran, the examiner should provide a 
diagnosis for any current skin disorder 
identified.  The examiner should specifically 
state whether or not any current skin 
disorder is chloracne or other acneform 
disease consistent with chloracne.  If the 
Veteran has chloracne or other acneform 
disease consistent with chloracne, the 
examiner should provide an opinion as to 
whether it is at least as likely as not that 
the chloracne was present during service or 
during 1972, the year after the Veteran's 
service in Vietnam.  If no current skin 
disorder is chloracne or other acneform 
disease consistent with chloracne, the 
examiner should provide an opinion as to 
whether it is at least as likely as not that 
any current skin disorder arose during 
service or is otherwise related to service.  
A rationale for all opinions expressed should 
be provided.

3.  Schedule the Veteran for a VA vascular 
examination by a physician to address the 
nature of any current disorder of the right 
and left legs and provide an opinion as to 
the relationship between such condition and 
service.  The claims file must be provided to 
and be reviewed by the examiner in 
conjunction with the examination.  After 
examining the Veteran and reviewing the 
claims file, the examiner should provide a 
diagnosis for any current vascular disorder 
affecting the Veteran's legs.  The examiner 
should express an opinion as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that the disorder is a 
continuation of or is otherwise causally 
related to a disease or injury in service, 
including any disorder during service that 
was manifested by reports of leg pain.  A 
rationale for all opinions expressed should 
be provided. 

4.  After completion of the above, review the 
expanded record and determine if the 
Veteran's claims can be granted.  If any of 
the remanded claims remains denied, issue a 
supplemental statement of the case and afford 
the Veteran an opportunity to respond.  
Thereafter, return the case to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of the 
matters that the Board has remanded.  The Veteran has the right 
to submit additional evidence and argument on those matters.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


